DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Corrected drawings were received on 12/30/2020.  These drawings are acceptable.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The first coupler being at least partially divided into a first portion and a second portion and the second coupler being at least partially divided into a third portion and a fourth portion (as recited in claim 31); and
The third, fourth fifth, sixth, seventh, and eighth set of one or more couplers in combination with the first and second couplers (as recited in claim 32) 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Claim Rejections - 35 USC § 112
Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 appears to be inaccurate. Since the garment liner is worn on the body and moves with the body when worn, it would appear that is attached to the human body. It appears that Applicant is attempting to recite that the garment liner does not have any elastic retention devices attaching to the body. For purposes of expediting examination, this is how the claim will be interpreted. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conway (US 5,778,457).
With respect to claim 8, Conway discloses a system, comprising: 
a clothing article 10; 
a garment liner 14 including at least one layer of fabric (Conway, col. 4, lines 21-37), the garment liner 14 being positioned within the clothing article 10 (as shown in Figs. 1-2 of Conway); and 
a first coupler 112 that is attached to an exterior of the garment liner 14, the first coupler 12 extending from a front of the garment liner to a back of the garment liner through a center groin area of the garment liner (Figs. 1, 2, 4A and 7A) ; and 
a second coupler 90 that is attached to an interior of the clothing article 10, the second coupler 90 extending from the front of the clothing article to the back of thePage 5 of 15Appl. No. 16/249,835Amdt. dated December 30, 2020 Response to Office Action of October 6, 2020clothing article through a center groin area of the clothing article (as shown in Figs. 1-2 of Conway), wherein the first coupler is detachably connected to the second coupler (Conway, col. 5, lines 17-23).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 21-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Pedrick (US 2004/0177427) in view of Wells (US 4,766,613).
With respect to claim 1, Pedrick discloses the claimed system except for the first, second, third, and fourth set of one or more couplers being in the shape of a ring. Pedrick discloses  a system for preserving cleanliness of clothing, comprising: 
a clothing article 40; 
a garment liner 20 including at least one layer of fabric, the garment liner being positioned within the clothing article 40 (as shown in Fig. 4 of Pedrick); and 
a plurality of couplers 30 including: 
a first set 30A of one or more couplers attached to the garment liner 20, the first set 30A of one or more couplers positioned on an exterior surface of the garment liner 20 and around a right thigh area of the garment liner (Pedrick, paragraphs [0048]-[0049]; Fig. 4); 
a second set 30B of one or more couplers attached to the clothing article, the second set of one or more couplers positioned on an interior surface of the clothing article and at a right thigh area of the clothing article, wherein the first set of one or more couplers are detachably connected to the second set of one or more couplers (Pedrick, paragraphs [0048]-[0049]; Fig. 4); 
a third set 30A of one or more couplers attached to the garment liner, the third set of one or more couplers positioned on the exterior surface of the garment liner and around a left thigh area of the garment liner (Pedrick, paragraphs [0048]-[0049]; Fig. 4); and 
a fourth set 30B of one or more couplers attached to the clothing article, the fourth set of one or more couplers positioned on the interior surface of the clothing article and at a left thigh area of the clothing article, wherein the third set of one or more couplers are detachably connected to the fourth set of one or more couplers (Pedrick, paragraphs [0048]-[0049]; Fig. 4).
	Pedrick appears to show strips of the first, second, third, and fourth couplers located on a front portion of the clothing article and garment liner. 
	Wells teaches a clothing article 10 including a plurality of couplers including a first coupler 46, a second coupler 44, a third coupler 46, and a fourth coupler 44 in right and left thigh areas of the clothing article wherein the couplers form a shape of a ring (as shown in Figs. 1-2 of Wells). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Wells with the system disclosed by Pedrick for the advantage of providing a more secure connection between the garment line and clothing article due to the longer sections of couplers. 
	With respect to claim 6, Pedrick discloses that the plurality of couplers further include: 
a fifth set 30A of one or more couplers attached to the garment liner 20, the fifth set of one or more couplers forming the shape of a ring positioned on the exterior surface of the garment liner 20 and around an upper edge area of the garment liner (as shown in Figs. 2-3 of Pedrick; see also paragraph [0048]); and 
a sixth set 30B of one or more couplers attached to the clothing article 40, the sixth set 30B of one or more couplers forming the shape of a ring positioned on  the interior surface of the clothing article 40 and at an upper edge area of the clothing article, wherein the fifth set of one or more couplers are detachably connected to the sixth set of one or more couplers (as shown in Figs. 2-3 of Pedrick; see also paragraph [0048]).
With respect to claim 21, Wells discloses that the first set of one or more couplers 46 is a first elongated coupler in the shape of a ring (as shown in Fig. 1 of Wells) and the second set of one or more couplers 44 is a second elongated coupler in the shape of a ring (as shown in Fig. 1 of Wells), and Wells teaches that the third set of one or more couplers 46 is a third elongated coupler in the shape of a ring, and the fourth set of one or more couplers 44 is a fourth elongated coupler in the shape of a ring (as shown in Fig. 1 of Wells).
With respect to claim 22, Pedrick in view of Wells discloses that the first elongated coupler 46 (as taught by Wells) is disposed in a first horizontal plane and encircles a first vertical axis and a first leg opening of the garment liner (clothing part 32 taught by Wells which is equivalent to the garment liner 20 disclosed by Pedrick in the combination), the second elongated coupler 44 (as taught by Wells) is disposed in the first horizontal plane and encircles the first vertical axis and a first leg opening of the clothing article 12, the third elongated coupler 46 (as taught by Wells) is disposed in a second horizontal plane and encircles a second vertical axis and a second leg opening of the garment liner (clothing part 34 taught by Wells which is equivalent to the garment liner 20 disclosed by Pedrick in the combination), the fourth elongated coupler 46 (taught by Wells) is disposed in the second horizontal plane and encircles the second vertical axis a second leg opening of the clothing article 12 (as shown in Fig. 1 of Wells).
With respect to claim 23, Pedrick discloses the first set of one or more couplers 30A attached to the garment liner 20 are located at a first bottom end of the garment liner 20, and the second set of one or more couplers 30B attached to the garment liner 20 are located at a second bottom end of the garment liner 20 (as shown in Fig. 4 of Pedrick).
With respect to claim 24, Pedrick discloses that the second set 30B of one or more couplers are not located at a bottom edge of the clothing article 40 such that that a right leg portion of the clothing article 40 extends downward beyond the second set of one or more couplers 30B (as shown in Fig. 4 of Pedrick), and the fourth set of one or more couplers 30B are not located at a bottom edge of the clothing article 40 such that that a left leg portion of the clothing article 40 extends downward beyond the fourth set of one or more couplers 30B (as shown in Fig. 4 of Pedrick).
With respect to claim 25, Pedrick discloses that the garment liner 20 has a shape of boxer underwear or brief underwear, the garment liner 20 extending from a waist area to a right thigh area and a left thigh area, and wherein the clothing article 40 is pants (short pants), as is shown in Fig. 4 of Pedrick.
With respect to claim 26, Pedrick discloses that a first distance is a distance between the first set of one or more couplers attached to the garment liner and the fifth set of one or more couplers attached to the garment liner as indicated below in the Fig. taken from Fig. 4 of Pedrick: 

[AltContent: textbox (3rd distance
and
4th distance)][AltContent: textbox (1st distance
and 
2nd distance)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    552
    567
    media_image1.png
    Greyscale



 	Pedrick further discloses that a second distance is a distance between the second set of one or more couplers attached to the clothing article and the sixth set of one or more couplers attached to the clothing article (as indicated above), a third distance is a distance between the third set of one or more couplers attached to the garment liner and the fifth set of one or more couplers attached to the garment liner (as indicated above), a fourth distance is a distance between the fourth set of one or more couplers attached to the clothing article and the sixth set of one or more couplers attached to the clothing article (as indicated above), the first distance is the same as the second distance (as indicated above), and the third distance is the same as the fourth distance (as indicated above) such that the garment liner conforms to the shape of the clothing article.
	With respect to claim 28, the garment liner 20 disclosed by Pedrick contacts a human body but does not have any elastic retention devices attached to the body and does not include an elastic band. 

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Pedrick (US 2004/0177427) in view of Garza (US 2010/0199399).
With respect to claim 1, Pedrick discloses the claimed system except for the first, second, third, and fourth set of one or more couplers being in the shape of a ring. Pedrick discloses  a system for preserving cleanliness of clothing, comprising: 
a clothing article 40; 
a garment liner 20 including at least one layer of fabric, the garment liner being positioned within the clothing article 40 (as shown in Fig. 4 of Pedrick); and 
a plurality of couplers 30 including: 
a first set 30A of one or more couplers attached to the garment liner 20, the first set 30A of one or more couplers positioned on an exterior surface of the garment liner 20 and around a right thigh area of the garment liner (Pedrick, paragraphs [0048]-[0049]; Fig. 4); 
a second set 30B of one or more couplers attached to the clothing article, the second set of one or more couplers positioned on an interior surface of the clothing article and at a right thigh area of the clothing article, wherein the first set of one or more couplers are detachably connected to the second set of one or more couplers (Pedrick, paragraphs [0048]-[0049]; Fig. 4); 
a third set 30A of one or more couplers attached to the garment liner, the third set of one or more couplers positioned on the exterior surface of the garment liner and around a left thigh area of the garment liner (Pedrick, paragraphs [0048]-[0049]; Fig. 4); and 
a fourth set 30B of one or more couplers attached to the clothing article, the fourth set of one or more couplers positioned on the interior surface of the clothing article and at a left thigh area of the clothing article, wherein the third set of one or more couplers are detachably connected to the fourth set of one or more couplers (Pedrick, paragraphs [0048]-[0049]; Fig. 4).
Pedrick appears to show strips of the first, second, third, and fourth couplers located on a front portion of the clothing article and garment liner. 
Garza teaches a clothing article 93 including a plurality of couplers including a first coupler (portion of zipper 3), a second coupler (another portion of zipper 3), a third coupler (portion of zipper 3 on another leg), and a fourth coupler (another portion of zipper 3 on the other leg) in right and left thigh areas of the clothing article wherein the couplers form a shape of a ring (as shown in Fig. 2A of Garza). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Garza with the system disclosed by Pedrick for the advantage of providing a more secure connection between the garment line and clothing article due to the longer sections of couplers. 
	With respect to claim 4, Garza discloses that the plurality of couplers include zippers (Garza, paragraphs [0029] and [0037) or snaps (Garza, paragraph [0050]; Fig. 8). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pedrick (US 2004/0177427) in view of Wells (US 4,766,613), as applied to claim 1 above, and further in view of Costoglou et al. (US 2012/0005797).
With respect to claim 11, Pedrick in view of Wells discloses the claimed system except for the first slit and the second slit. However, Costoglou et al. teach a garment system including a garment liner 3 including a fist split that is vertically-oriented that is located in a front crotch area of the garment liner, and that extends downward from a top edge of the garment liner (as shown in Fig. 2 of Costoglou et al.). Costoglou et al. further teaches a clothing article 2 with a second slit, wherein the garment liner 3 is positioned within the clothing article such that the first slit and second slit are adjacent (as shown in Fig. 1 of Costoglou et al. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Clostoglou et al. with the system disclosed by Pecrick in view of Wells, for the advantage of facilitating donning and removal of the clothing article. 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Pedrick (US 2004/0177427) in view of Wells (US 4,766,613), as applied to claim 6 above, and further in view of Walcoff (US 1,271,248).
With respect to claim 27, Pedrick in view of Wells disclose the claimed system except for the slit that is vertically-oriented, that is located in a front crotch area of the garment liner and the at least one of a zipper, a magnet, a button, and a snap configured to open and close the slit. However, Walcoff teaches a system including a garment liner 12,14 located in a clothing article 5,6 wherein the garment liner 12,14 includes a slit (formed by opposed edges 15 and 16) that is vertically-oriented, that is located in a front crotch area of the garment liner 12,14, and at least one of a button 17 confdigured to open and close the slit (Walcoff, Fig. 1, lines 57-61). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Walcoff with the system disclosed by Pedrick in view of Wells for the advantage of facilitating removal of the garment liner or for providing access for bathroom use. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Pedrick (US 2004/0177427) in view of Wells (US 4,766,613), as applied to claim 1 above, and further in view of Peck et al. (US 8,966,667). 
With respect to claim 29, Pedrick in view of Wells discloses the claimed system except that they are silent on whether the garment liner is composed of clothing fabric including at least one of cotton, silk, linen, fleece, velvet, velour, polyester, and wool. 
However, Peck et al. teach a system including a clothing article 20 with a garment liner 30 that is made from polyester (Peck et al., col. 7, lines 15-18 and col. 4, lines 14-34). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Peck et al. with the system disclosed by Pedrick in view of Wells for the advantage of the superior comfort, support, protection, and/or performance of polyesters (Peck et al., col. 4, lines 19-22). 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Conway (US 5,778,457), as applied to claim 8 above, and further in view of Homling (US 1,512,171). 
With respect to claim 30, Conway discloses the claimed system except for the first coupler including one of a first magnet, a first button, a first snap, and a first zipper and except for the second coupler including at least one of a second magnet, a second button, a second snap, and a second zipper.
However, Homling teach a system including a clothing article 10,11 and a garment liner 12 wherein the garment liner includes a first coupler 14 extending from a front of the garment liner 12 to a back of the garment liner 12 through a center groin area of the garment liner 12 and the clothing article includes a second coupler 13 the second coupler extending from the front of the clothing article 10,11 to the back of the clothing article 10,11 through a center groin area of the clothing article 10,11 where in the first coupler 14 is detachable connected to the second coupler 13 (as shown in Figs. 1-2 of Homling). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replacing the first and second coupling of Conway with the teaching of Homling because it is a simple substitution of one known element for another to obtain predictable results (i.e. the attachment of a liner to an article of clothing).



Allowable Subject Matter
Claims 9-10, 12, and 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-10 have been indicated as containing allowable subject matter primarily for the seventh  coupler attached to the clothing article, wherein the garment liner is coupled to the clothing article by the seventh coupler, and wherein the seventh coupler has a similar shape and size as the garment liner.
Claim 12 has been indicated as containing allowable subject matter primarily for the fifth set of one or more couplers being vertically disposed on the, exterior surface of the garment liner along at least one edge of the first slit, and the sixth set of one or more couplers being vertically disposed on the interior surface of the clothing article along at least one edge of the second slit, wherein the fifth set of one or more couplers are detachably connected to the sixth set of one or more couplers.
Claim 31 has been indicated as containing allowable subject matter primarily for the garment liner including a first slit, the clothing article including a second slit, the first coupler being at least partially divided into a first portion, and a second portion and the second coupler being at least partially divided into a third portion and a fourth portion.
Claim 32 has been indicated as containing allowable subject matter primarily for the combination of the first and second set of couplers which extend from a front of the garment liner/clothing article to a back of the garment liner/clothing article through a central groin area and the third, fourth, fifth, sixth, seventh, and eighth sets of one or more couplers.  
	
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has submitted at least some broader claims than those indicated as allowable in the nonfinal rejection mailed on 10/6/2020. Prior art has been found in an update search that reads on those broader claims. Applicant has also submitted new combinations of claims many of which have been rejected in view of prior art as outlined above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        March 2, 2021